DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, Claim 3 recites “wherein the stroke volume and the ejection period are each measured from the echocardiogram data”; however, the instant specification fails to show possession of measuring the stroke volume from the echocardiogram data because the instant specification does not describe “the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention” as laid out in MPEP § 2163.02. More specifically, the instant specification does not convey with reasonable clarity how one of ordinary skill in the art, as of the filing date sought, can measure the stroke volume form the echocardiogram data. Therefore, Claim 3  fails to meet the written description requirement of 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. While the claims are directed to a method for identifying cardiovascular disease which is process that falls under one of the statutory categories, claims 1, 7, 12 and 16 recite the following abstract idea: “determining an aortic compliance for the patient based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period”; “determining an aortic compliance for the patient based on the diastolic pressure, the systolic pressure, and the stroke volume”; “determining an estimate of a stroke volume associated with the patient”; and “causing the aortic compliance to be presented via a user interface to enable identification of a cardiovascular disease of the patient.”
With regards to Claims 1 and Claims 7, 12, & 16 (mutatis mutandis), the cited limitations, under their broadest reasonable interpretation, cover performance in the mind. Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids, see MPEP § 2106.04(a)(2)(III)(B). In this case, “determining an aortic compliance for the patient based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period” as in Claim 1; “determining an aortic compliance for the patient based on the diastolic pressure, the systolic pressure, and the stroke volume” as in Claim 7; “determining an aortic compliance for the patient based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period” and in Claim 12; and “determining an estimate of a stroke volume associated with the patient” & “determining an aortic compliance for the patient based on the diastolic pressure, the systolic pressure, and the stroke volume” as in Claim 16 all encompass performing a mathematical calculation that can be complete by a human using a pen and paper. In addition, “causing the aortic compliance to be presented via a user interface to enable identification of a cardiovascular disease of the patient” as in Claims 12 & 16  amounts to presentation of printed materials.
With regards to Claims 1 & 7, this judicial exception is not integrated into a practical application as established in MPEP § 2106.04(d). In fact, the claims fail to recite any additional elements that imposes any meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. 
With regards to Claims 12 & 16, the judicial exception is not integrated into a practical application because the recitation of a non-transitory computer readable medium storing instructions that are executed by a processor of a computing device fails to improves the functioning of a computer or improves another technology or technical field (see MPEP § 2106.04(d)(1)) and merely invokes the use of a computer merely as a tool to perform an existing process (MPEP § 2106.05(f)(2)).
Finally, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The steps of obtaining first through fifth measurements amount to insignificant extra-solution data gathering (see MPEP § 2106.05(g)), and the type of measurement (e.g. diastolic pressure, systolic pressure, heartbeat period, stroke volume, & ejection period) similarly encompasses insignificant extra-solution activity and merely specifies the nature of the data which is exploited in executing the abstract ideas (see MPEP § 2106.05(g)). Similarly, Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The steps of obtaining the first & second measurements along with the estimate of stroke volume amount to insignificant extra-solution data gathering.
With regards to Claims 12 & 16, the additional elements of a non-transitory computer readable medium storing instructions and a processor of a computing device to execute said instructions invokes the use of a computer merely as a tool to perform an existing process as laid out in MPEP § 2106.05(f)(2). Claim 12 also recites “accessing an electronic medical record to retrieve a diastolic pressure, a systolic pressure, a heartbeat period, a stroke volume, and an ejection period associated with a patient” which amounts to insignificant extra-solution data gathering; and “causing the aortic compliance to be presented via a user interface to enable identification of a cardiovascular disease of the patient” which amounts to the use of a computer merely as a tool to perform an existing process as laid out in MPEP § 2106.05(f)(2). Similarly, Claim 16 recites “receiving a diastolic pressure and a systolic pressure associated with a patient” which amounts to insignificant extra-solution data gathering; and “causing the aortic compliance to be presented via a user interface to enable identification of a cardiovascular disease of the patient” amounts to the use of a computer merely as a tool to perform an existing process as laid out in MPEP § 2106.05(f)(2).

In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 1-20 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. More specifically, the depending claims are directed toward additional limitations which either:
 encompass abstract ideas consistent with those identified above, for example:
Claims 4, 6, 9, 11, 13, 15, 18, and 20: the equation amounts to a mathematical formula which is held as ineligible as an abstract idea and law of nature (see MPEP § 2106(I));
Claim 5: “further comprising determining a peripheral resistance for the patient based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period” covers performance of the mind;
Claim 8: “determining an aortic compliance for the patient based on the diastolic pressure, the systolic pressure, and the stroke volume” covers performance in the mind;
Claim 10: “determining a peripheral resistance for the patient based on the diastolic pressure, the systolic pressure, the heartbeat period, and the stroke volume.” covers performance in the mind;
Claim 14: “determining a peripheral resistance for the patient based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period” covers performance in the mind;
Claim 17: “determining the estimate of the stroke volume based on the one or more of the age, the height, the medical history, the weight, and the previous stroke volume measurement of the patient” covers performance in the mind;
Claim 19: “determining a peripheral resistance for the patient based on the diastolic pressure, the systolic pressure, the heartbeat period, and the stroke volume; and causing the peripheral resistance to be presented via the user interface” covers performance in the mind;
fail to add significantly more than the abstract idea, for example: 
Claim 2: “wherein the diastolic pressure, the systolic pressure, and the heartbeat period are each measured directly from the patient” merely specifies the nature of the data which is exploited in executing the abstract ideas;
Claim 3: “further comprising obtaining echocardiogram data for the patient, wherein the stroke volume and the ejection period are each measured from the echocardiogram data” amounts to insignificant extra-solution data gathering and merely specifies the nature of the data which is exploited in executing the abstract ideas;
Claim 8: “obtaining one or more of an age, a height, a medical history, a weight, and a previous stroke volume measurement of the patient” amounts to insignificant extra-solution data gathering and merely specifies the nature of the data which is exploited in executing the abstract ideas;
Claim 10: “obtaining a third measurement comprising a heartbeat period for the patient” amounts to insignificant extra-solution data gathering and merely specifies the nature of the data which is exploited in executing the abstract ideas;
Claim 17: “receiving one or more of an age, a height, a medical history, a weight, and a previous stroke volume measurement of the patient” amounts to insignificant extra-solution data gathering and merely specifies the nature of the data which is exploited in executing the abstract ideas; and 
Claim 19: “receiving a heartbeat period associated with the patient” amounts to insignificant extra-solution data gathering and merely specifies the nature of the data which is exploited in executing the abstract ideas.
It follows that the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more, and thus fails to meet the requirements of 35 U.S.C. 101. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7 & 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugo et al. (US PGPUB 20070167852; hereinafter “Sugo”) 

	With regards to Claim 1, Sugo teaches of a method for identifying a cardiovascular disease (cardiovascular vital sign monitoring, see Sugo ¶ [0003]) of a patient, comprising:
obtaining a first measurement comprising a diastolic pressure for the patient (Step S17 Store PP value from pressure measurement, wherein pulse pressure PP “ means a difference between the systolic blood pressure and the diastolic blood pressure”; see Sugo FIG. 11 & ¶ [0048]);
obtaining a second measurement comprising a systolic pressure for the patient (Step S17 Store PP value from pressure measurement, wherein pulse pressure PP “ means a difference between the systolic blood pressure and the diastolic blood pressure”; see Sugo FIG. 11 & ¶ [0048]);
obtaining a third measurement comprising a heartbeat period for the patient (obtain heart rate HR, see Sugo FIG. 11);
obtaining a fourth measurement comprising a stroke volume for the patient (determining stroke volume SV, see Sugo eq. 13 in ¶ [0055]);
obtaining a fifth measurement comprising an ejection period for the patient (pulse wave transit time (PWTT) is determined in terms of pre-ejection period (PEP); see Sugo eq. 8 in ¶ [0052]); and


It appears that Sugo may be silent to determining an aortic compliance for the patient based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period; however, Sugo does teach of aortic compliance and of various mathematical relationships (Sugo eqs. 1-23) that relate aortic compliance (C) (see Sugo eqs. 1-5 in ¶ [0048]-[0049]) to diastolic/systolic pressure (PP being the difference between “the systolic blood pressure and the diastolic blood pressure”; see Sugo FIG. 11 & ¶ [0048]), heartbeat period (heart rate (HR), see Sugo eqs. 18-19, 21 in ¶ [0076]-[0078]); stroke volume (stroke volume (SV), see Sugo eqs. 1, 3, 7, 14-16), (see Sugo eqs. 1-5 in ¶ [0048]-[0049]); and ejection period (pre-ejection period (PEP), see Sugo eqs. 8-9 in ¶ [0052]-[0055]). Thus, one of ordinary skill before the effective filing date of the claimed invention could solve for aortic compliance C in terms of diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period based on the mathematic relationships presented in eqs. 1-23 as taught by Sugo.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugo to solve for aortic compliance as taught by Sugo to provide an aortic compliance for the patient based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period. Doing so would amount to routine optimization of the formulation based on available inputs and desired outputs. More specifically, the Sugo eqs. 1-23 are all interrelated and, thus, any of the terms of the various equations can be solved for any term, e.g. the aortic compliance C, based on any of the available inputs, e.g. PP (systolic/diastolic pressure), HR, SV, PEP. In other words, one of ordinary skill in the art at the time of the invention can determine aortic compliance via routine optimization of the Sugo teachings by merely solving for aortic compliance C in eq. 21 where K is represented by [C·(1+Ts/Td)] (see Sugo ¶ [0049])  and, thus, C can be solved in terms of PWTT (which can be solved in relation to PEP & PP as in eq. 9 and SV as in eq. 13-16) and HR. 

With regards to Claim 2, wherein the diastolic pressure, the systolic pressure, and the heartbeat period are each measured directly from the patient (“the measured pulse pressure (PP) value”, see Sugo ¶ [0078], & HR measured via ECG, see Sugo ¶ [0030]). 
	
With regards to Claim 4, wherein the aortic compliance is determined based on the following equation:

    PNG
    media_image1.png
    209
    635
    media_image1.png
    Greyscale

where Pd is the diastolic pressure, Ps is the systolic pressure, T is the heartbeat period, ΔV is the stroke volume, and Te is the ejection period.
It appears that Sugo may be silent to the specific formulation for aortic compliance as recited in Claim 4; however, Sugo does teach of mathematical relationships between aortic compliance C (see Sugo eqs. 1-23, specifically eqs. 1-5, 9, and 13-16) and  Pd is the diastolic pressure (PP, see Sugo FIG. 11 & ¶ [0048]), Ps is the systolic pressure (PP, see Sugo FIG. 11 & ¶ [0048]), T is the heartbeat period (HR, see Sugo eqs. 18-19, 21 in ¶ [0076]-[0078]), ΔV is the stroke volume (SV, see Sugo eqs. 1, 3, 7, 14-16), and Te is the ejection period (PEP, see Sugo eqs. 8-9 in ¶ [0052]-[0055]). Thus, one of ordinary skill before the effective filing date of the claimed invention could solve for aortic compliance C in terms of diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period based on the mathematic relationships presented in eqs. 1-23 as taught by Sugo.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugo to solve for aortic compliance as taught by Sugo to provide a formulation based on the diastolic pressure Pd, the systolic pressure Ps, the heartbeat period T, the stroke volume ΔV, and the ejection period Te as shown above. Doing so would amount to routine optimization of the formulation based on available inputs and desired outputs. More specifically, the Sugo eqs. 1-23 are all interrelated and, thus, any of the terms of the various equations can be solved for any term, e.g. the aortic compliance C, based on any of the available inputs, e.g. PP (systolic/diastolic pressure), HR, SV, PEP. In other words, one of ordinary skill in the art at the time of the invention can determine aortic compliance via routine optimization of the Sugo teachings by merely solving for aortic compliance C in eq. 21 where K is represented by [C·(1+Ts/Td)] (see Sugo ¶ [0049])  and, thus, C can be solved in terms of PWTT (which can be solved in relation to PEP & PP as in eq. 9 and SV as in eq. 13-16) and HR.

With regards to Claim 5, further comprising determining a peripheral resistance (vascular resistance R, see Sugo ¶ [0049]; it should be appreciated that vascular resistance and peripheral resistance are the same values) for the patient 
It appears that Sugo may be silent to determining peripheral resistance based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period. However, Sugo does teach of calculating Qs and Qd (systemic flow & pulmonary flow, respectively) by “dividing the systolic and diastolic arterial pressures V by the vascular resistance R and then multiplying by the systolic duration Ts and the diastolic duration Td, respectively,” (see Sugo ¶ [0049]).  Thus, one of ordinary skill before the effective filing date of the claimed invention could solve for peripheral resistance (vascular resistance R as taught by Sugo) in terms of diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period based on the mathematic relationships presented in eqs. 1-23 taught by Sugo .
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugo to solve for peripheral resistance as taught by Sugo based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period. Doing so would amount to routine optimization of the formulation based on available inputs and desired outputs. More specifically, the Sugo eqs. 1-23 are all interrelated and, thus, any of the terms of the various equations can be solved for any term, e.g. the vascular resistance R (see Sugo ¶ [0049]), based on any of the available inputs.

With regards to Claim 6, wherein the peripheral resistance (vascular resistance R, see Sugo ¶ [0049]; it should be appreciated that vascular resistance and peripheral resistance are the same values) is determined based on the following equation:

    PNG
    media_image2.png
    154
    305
    media_image2.png
    Greyscale

where Pd is the diastolic pressure, P is the systolic pressure, T is the heartbeat period, ΔV is the stroke volume, and Te is the ejection period.
It appears that Sugo may be silent to the specific formulation for peripheral resistance as recited in Claim 6; however, Sugo does teach of calculating Qs and Qd (systemic flow & pulmonary flow, respectively) by “dividing the systolic and diastolic arterial pressures V by the vascular resistance R and then multiplying by the systolic duration Ts and the diastolic duration Td, respectively.” Thus, one of ordinary skill before the effective filing date of the claimed invention could solve for peripheral resistance (vascular resistance as taught by Sugo) in terms of diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period based on the mathematic relationships presented in eqs. 1-23 taught by Sugo .
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugo to solve for peripheral resistance as taught by Sugo to provide a formulation based on the diastolic pressure Pd, the systolic pressure Ps, the heartbeat period T, the stroke volume ΔV, and the ejection period Te as shown above. Doing so would amount would amount to routine optimization of the formulation based on available inputs and desired outputs. More specifically, the Sugo eqs. 1-23 are all interrelated and, thus, any of the terms of the various equations can be solved for any term, e.g. the vascular resistance R (see Sugo ¶ [0049]), based on any of the available inputs.

With regards to Claim 7, a method for identifying a cardiovascular disease (cardiovascular vital sign monitoring, see Sugo ¶ [0003]) of a patient, comprising: 
obtaining a first measurement comprising a diastolic pressure for the patient (Step S17 Store PP value from pressure measurement, wherein pulse pressure PP “ means a difference between the systolic blood pressure and the diastolic blood pressure”; see Sugo FIG. 11 & ¶ [0048]); 
obtaining a second measurement comprising a systolic pressure for the patient (Step S17 Store PP value from pressure measurement, wherein pulse pressure PP “ means a difference between the systolic blood pressure and the diastolic blood pressure”; see Sugo FIG. 11 & ¶ [0048]); 
obtaining an estimate of a stroke volume for the patient (determining stroke volume SV, see Sugo eq. 13 in ¶ [0055]); and 
determining an aortic compliance for the patient based on the diastolic pressure, the systolic pressure, and the stroke volume (see Sugo eq. 1 where C can be solved in terms of SV & PP, i.e. diastolic/systolic pressure, Sugo ¶ [0048]).

With regards to Claim 9, wherein the aortic compliance (see Sugo eq. 1 where C can be solved in terms of SV & PP, i.e. diastolic/systolic pressure, Sugo ¶ [0048]) is determined based on the following equation:

    PNG
    media_image3.png
    129
    383
    media_image3.png
    Greyscale

where Pd is the diastolic pressure, P is the systolic pressure, and ΔV is the stroke volume.
It appears that Sugo may be silent to the specific formulation for aortic compliance as recited in Claim 9; however, Sugo does teach of various mathematical relationships (Sugo eqs. 1-23) that relate aortic compliance (C) (see Sugo eqs. 1-5 in ¶ [0048]-[0049]) to diastolic/systolic pressure (PP being the difference between “the systolic blood pressure and the diastolic blood pressure”; see Sugo FIG. 11 & ¶ [0048]) and stroke volume (stroke volume (SV), see Sugo eqs. 1, 3, 7, 14-16), (see Sugo eqs. 1-5 in ¶ [0048]-[0049]). Thus, one of ordinary skill before the effective filing date of the claimed invention could solve for aortic compliance C in terms of diastolic pressure, the systolic pressure, and the stroke volume based on the mathematic relationships presented in eqs. 1-23 as taught by Sugo.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugo to solve for aortic compliance as taught by Sugo to provide an aortic compliance for the patient based on the diastolic pressure, the systolic pressure, and the stroke volume. Doing so would amount to routine optimization of the formulation based on available inputs and desired outputs. More specifically, the Sugo eqs. 1-23 are all interrelated and, thus, any of the terms of the various equations can be solved for any term, e.g. the aortic compliance C, based on any of the available inputs, e.g. PP (systolic/diastolic pressure), and SV. In other words, one of ordinary skill in the art at the time of the invention can determine aortic compliance via routine optimization of the Sugo teachings by merely solving for aortic compliance C in eq. 1. 

With regards to Claim 10, further comprising: 
obtaining a third measurement comprising a heartbeat period for the patient (obtain heart rate HR, see Sugo FIG. 11); and 
determining a peripheral resistance (vascular resistance R, see Sugo ¶ [0049]; it should be appreciated that vascular resistance and peripheral resistance are the same values) for the patient 
It appears that Sugo may be silent to determining peripheral resistance based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period. However, Sugo does teach of calculating Qs and Qd (systemic flow & pulmonary flow, respectively) by “dividing the systolic and diastolic arterial pressures V by the vascular resistance R and then multiplying by the systolic duration Ts and the diastolic duration Td, respectively,” (see Sugo ¶ [0049]).  Thus, one of ordinary skill before the effective filing date of the claimed invention could solve for peripheral resistance (vascular resistance R as taught by Sugo) in terms of diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period based on the mathematic relationships presented in eqs. 1-23 taught by Sugo.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugo to solve for peripheral resistance as taught by Sugo based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period. Doing so would amount to routine optimization of the formulation based on available inputs and desired outputs. More specifically, the Sugo eqs. 1-23 are all interrelated and, thus, any of the terms of the various equations can be solved for any term, e.g. the vascular resistance R (see Sugo ¶ [0049]), based on any of the available inputs.

With regards to Claim 11, wherein the peripheral resistance (vascular resistance R, see Sugo ¶ [0049]; it should be appreciated that vascular resistance and peripheral resistance are the same values) is determined based on the following equation:

    PNG
    media_image4.png
    107
    323
    media_image4.png
    Greyscale

where Pd is the diastolic pressure, P is the systolic pressure, T is the heartbeat period, ΔV is the stroke volume, and Te is the ejection period.
It appears that Sugo may be silent to the specific formulation for peripheral resistance as recited in Claim 11; however, however, Sugo does teach of calculating Qs and Qd (systemic flow & pulmonary flow, respectively) by “dividing the systolic and diastolic arterial pressures V by the vascular resistance R and then multiplying by the systolic duration Ts and the diastolic duration Td, respectively.” Thus, one of ordinary skill before the effective filing date of the claimed invention could solve for peripheral resistance (vascular resistance as taught by Sugo) in terms of diastolic pressure, the systolic pressure, the heartbeat period, and the stroke volume based on the mathematic relationships presented in eqs. 1-23 taught by Sugo .
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugo to solve for peripheral resistance as taught by Sugo to provide a formulation based on the diastolic pressure Pd, the systolic pressure Ps, the heartbeat period T, and the stroke volume ΔV as shown above. Doing so would amount would amount to routine optimization of the formulation based on available inputs and desired outputs. More specifically, the Sugo eqs. 1-23 are all interrelated and, thus, any of the terms of the various equations can be solved for any term, e.g. the vascular resistance R (see Sugo ¶ [0049]), based on any of the available inputs.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over modified Sugo as applied to Claim 1 above, and further in view of Munoz et al. (WO 2019057488 A1; hereinafter “Munoz”) .
With regards to Claim 3, modified Sugo teaches of further comprising obtaining echocardiogram data for the patient (ECG waveform is obtained from ECG electrodes; see Sugo ¶ [0069]), wherein(PEP is measured in terms of ECG, i.e. onset of R-wave measured from ECG, see Sugo ¶ [0053]).
It appears that Sugo may be silent to wherein the stroke volume is measured from the echocardiogram data. However, Munoz teaches of a system and method for estimating the stroke volume and/or the cardiac output of a patient (see Munoz Abstract). In particular, Munoz teaches of wherein the stroke volume is measured from the echocardiogram data (the second model 111 aims at exploring the causal relationship between stroke volume and ECG activity; see Munoz pg. 14, ln. 25-27; i.e. SV is measured from ECG data).
Modified Sugo and Munoz are both considered to be analogous to the claimed invention because they are in the same field of cardiovascular hemodynamics. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sugo to incorporate the teachings of Munoz to measure SV from ECG data. Doing so would aid  “to determine an accurate estimate of the stroke volume,” (see Munoz ¶ [0026]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Sugo as applied to Claim 7 above, and further in view of Chaffin et al. (US PGPUB 20060212484; hereinafter “Chaffin”) .
With regards to Claim 8, it appears that modified Sugo may be silent to obtaining one or more of an age, a height, a medical history, a weight, and a previous stroke volume measurement of the patient; and determining the estimate of the stroke volume based on the one or more of the age, the height, the medical history, the weight, and the previous stroke volume measurement of the patient. However, Chaffin teaches of a system and method for evaluating, monitoring, diagnosing, and treating hypertensive disorders (see Chaffin ¶ [0025]). In particular, Chaffin teaches of obtaining one or more of an age, a height, a medical history, a weight, and a previous stroke volume measurement of the patient (“SV can be indexed to a patient's body size by dividing by Body Surface Area (BSA) to yield Stroke Index (SI),” i.e. the BSA must be a known medical history parameter; see Chaffin ¶ [0045]); and determining the estimate of the stroke volume based on the one or more of the age, the height, the medical history, the weight, and the previous stroke volume measurement of the patient (“SV can be indexed to a patient's body size by dividing by Body Surface Area (BSA) to yield Stroke Index (SI),” i.e. SV is determined based on BSA; see Chaffin ¶ [0045]).
Modified Sugo and Chaffin are both considered to be analogous to the claimed invention because they are in the same field of cardiovascular hemodynamics. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sugo to incorporate the teachings of Chaffin to provide a medical history and determining the estimate of the stroke volume based on said medical history. Doing so would aid in “automatically determining the treatment for the patient” and “by storing the collected data and the patient information in the database, users such as researchers and the like can remotely retrieve at least portions of the collected data and the patient information for purposes of review and analysis. Analysis may include incorporating statistical software programs to evaluate at least portions of the collected data and the patient information,” (see Chaffin ¶ [0012]) such as Sugo’s method for calculating cardiac output.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugo and further in view of Chaffin et al. (US PGPUB 20060212484; hereinafter “Chaffin”) .

With regards to Claim 12, Sugo teaches of 
(Step S17 Store PP value from pressure measurement, wherein pulse pressure PP “ means a difference between the systolic blood pressure and the diastolic blood pressure”; see Sugo FIG. 11 & ¶ [0048]; (obtain heart rate HR, see Sugo FIG. 11); determining stroke volume SV, see Sugo eq. 13 in ¶ [0055]; pulse wave transit time (PWTT) is determined in terms of pre-ejection period (PEP); see Sugo eq. 8 in ¶ [0052]); 

causing the cardiac output to be presented via a user interface to enable identification of a cardiovascular disease of the patient (the calculated cardiac output is indicated on display 41, see Sugo ¶ [0076] & FIGs. 7-8).
It appears that Sugo may be silent to determining an aortic compliance for the patient based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period; and may be silent to causing the aortic compliance to be presented via a user interface. However, Sugo does teach of aortic compliance and of various mathematical relationships (Sugo eqs. 1-23) that relate aortic compliance (C) (see Sugo eqs. 1-5 in ¶ [0048]-[0049]) to diastolic/systolic pressure (PP being the difference between “the systolic blood pressure and the diastolic blood pressure”; see Sugo FIG. 11 & ¶ [0048]), heartbeat period (heart rate (HR), see Sugo eqs. 18-19, 21 in ¶ [0076]-[0078]); stroke volume (stroke volume (SV), see Sugo eqs. 1, 3, 7, 14-16), (see Sugo eqs. 1-5 in ¶ [0048]-[0049]); and ejection period (pre-ejection period (PEP), see Sugo eqs. 8-9 in ¶ [0052]-[0055]). Thus, one of ordinary skill before the effective filing date of the claimed invention could solve for aortic compliance C in terms of diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period based on the mathematic relationships presented in eqs. 1-23 as taught by Sugo. Furthermore, Sugo teaches of displaying the computed cardiac output as explained above; thus, one of ordinary skill in the art before the effective filing date of the claimed invention would understand that any calculated value, such as aortic compliance, can be displayed based on desired output. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugo to solve for aortic compliance as taught by Sugo to provide an aortic compliance for the patient based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period & displaying said aortic compliance. Doing so would amount to routine optimization of the formulation based on the available inputs and the desired output, e.g. aortic compliance; and would amount to simple substitution of one known element for another to obtain predictable results such as substituting displaying cardiac output with displaying aortic compliance based on desired output. More specifically, the Sugo eqs. 1-23 are all interrelated and, thus, any of the terms of the various equations can be solved for any term, e.g. the aortic compliance C, based on any of the available inputs, e.g. PP (systolic/diastolic pressure), HR, SV, PEP. In other words, one of ordinary skill in the art at the time of the invention can determine aortic compliance via routine optimization of the Sugo teachings by merely solving for aortic compliance C in eq. 21 where K is represented by [C·(1+Ts/Td)] (see Sugo ¶ [0049])  and, thus, C can be solved in terms of PWTT (which can be solved in relation to PEP & PP as in eq. 9 and SV as in eq. 13-16) and HR.
It appears that modified Sugo may be silent to non-transitory computer readable medium storing instructions that, when executed by a processor of a computing device, cause the processor to perform a plurality of operations; and accessing an electronic medical record to retrieve medical records. However, Chaffin teaches of a system and method for evaluating, monitoring, diagnosing, and treating hypertensive disorders (see Chaffin ¶ [0025]). In particular, Chaffin teaches of non-transitory computer readable medium storing instructions that, when executed by a processor of a computing device, cause the processor to perform a plurality of operations (computer 113 storing a database and running relation data management software, see Chaffin ¶ [[0029]); and accessing an electronic medical record to retrieve medical records (collected patient medical data is stored and acquired from database 110, see Chaffin ¶ [0032]-[0033], various parameters include systolic/diastolic pressure, stroke volume, pre-ejection period, vascular resistance, cardiac output, etc.). 
Modified Sugo and Chaffin are both considered to be analogous to the claimed invention because they are in the same field of cardiovascular hemodynamics. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sugo to incorporate the teachings of Chaffin to provide a non-transitory computer readable medium storing instructions executed by a computing device & accessing an electronic medical record to retrieve medical records. Doing so would aid in “automatically determining the treatment for the patient” and “by storing the collected data and the patient information in the database, users such as researchers and the like can remotely retrieve at least portions of the collected data and the patient information for purposes of review and analysis. Analysis may include incorporating statistical software programs to evaluate at least portions of the collected data and the patient information,” (see Chaffin ¶ [0012]) such as Sugo’s method for calculating cardiac output.
	
With regards to Claim 13, wherein the aortic compliance is determined based on the following equation:

    PNG
    media_image5.png
    139
    490
    media_image5.png
    Greyscale

where Pd is the diastolic pressure, P is the systolic pressure, T is the heartbeat period, ΔV is the stroke volume, and Te is the ejection period.
It appears that Sugo may be silent to the specific formulation for aortic compliance as recited in Claim 13; however, Sugo does teach of various mathematical relationships between aortic compliance C (see Sugo eqs. 1-23, specifically eqs. 1-5, 9, and 13-16) and  Pd is the diastolic pressure (PP, see Sugo FIG. 11 & ¶ [0048]), Ps is the systolic pressure (PP, see Sugo FIG. 11 & ¶ [0048]), T is the heartbeat period (HR, see Sugo eqs. 18-19, 21 in ¶ [0076]-[0078]), ΔV is the stroke volume (SV, see Sugo eqs. 1, 3, 7, 14-16), and Te is the ejection period (PEP, see Sugo eqs. 8-9 in ¶ [0052]-[0055]). Thus, one of ordinary skill before the effective filing date of the claimed invention could solve for aortic compliance C in terms of diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period based on the mathematic relationships presented in eqs. 1-23 as taught by Sugo.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugo to solve for aortic compliance as taught by Sugo to provide a formulation based on the diastolic pressure Pd, the systolic pressure Ps, the heartbeat period T, the stroke volume ΔV, and the ejection period Te as shown above. Doing so would amount to routine optimization of the formulation based on available inputs and desired outputs. More specifically, the Sugo eqs. 1-23 are all interrelated and, thus, any of the terms of the various equations can be solved for any term, e.g. the aortic compliance C, based on any of the available inputs, e.g. PP (systolic/diastolic pressure), HR, SV, PEP. In other words, one of ordinary skill in the art at the time of the invention can determine aortic compliance via routine optimization of the Sugo teachings by merely solving for aortic compliance C in eq. 21 where K is represented by [C·(1+Ts/Td)] (see Sugo ¶ [0049])  and, thus, C can be solved in terms of PWTT (which can be solved in relation to PEP & PP as in eq. 9 and SV as in eq. 13-16) and HR.

With regards to Claim 14, wherein the operations further comprise determining a peripheral resistance (vascular resistance R, see Sugo ¶ [0049]; it should be appreciated that vascular resistance and peripheral resistance are the same values) for the patient 
It appears that Sugo may be silent to determining peripheral resistance based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period. However, Sugo does teach of calculating Qs and Qd (systemic flow & pulmonary flow, respectively) by “dividing the systolic and diastolic arterial pressures V by the vascular resistance R and then multiplying by the systolic duration Ts and the diastolic duration Td, respectively,” (see Sugo ¶ [0049]).  Thus, one of ordinary skill before the effective filing date of the claimed invention could solve for peripheral resistance (vascular resistance R as taught by Sugo) in terms of diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period based on the mathematic relationships presented in eqs. 1-23 taught by Sugo .
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugo to solve for peripheral resistance as taught by Sugo based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period. Doing so would amount to routine optimization of the formulation based on available inputs and desired outputs. More specifically, the Sugo eqs. 1-23 are all interrelated and, thus, any of the terms of the various equations can be solved for any term, e.g. the vascular resistance R (see Sugo ¶ [0049]), based on any of the available inputs.

With regards to Claim 15, wherein the peripheral resistance (vascular resistance R, see Sugo ¶ [0049]; it should be appreciated that vascular resistance and peripheral resistance are the same values) is determined based on the following equation:

    PNG
    media_image6.png
    158
    295
    media_image6.png
    Greyscale

where Pd is the diastolic pressure, P is the systolic pressure, T is the heartbeat period, ΔV is the stroke volume, and Te is the ejection period.
It appears that Sugo may be silent to the specific formulation for peripheral resistance as recited in Claim 6; however, Sugo does teach of calculating Qs and Qd (systemic flow & pulmonary flow, respectively) by “dividing the systolic and diastolic arterial pressures V by the vascular resistance R and then multiplying by the systolic duration Ts and the diastolic duration Td, respectively.” Thus, one of ordinary skill before the effective filing date of the claimed invention could solve for peripheral resistance (vascular resistance as taught by Sugo) in terms of diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period based on the mathematic relationships presented in eqs. 1-23 taught by Sugo .
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugo to solve for peripheral resistance as taught by Sugo to provide a formulation based on the diastolic pressure Pd, the systolic pressure Ps, the heartbeat period T, the stroke volume ΔV, and the ejection period Te as shown above. Doing so would amount would amount to routine optimization of the formulation based on available inputs and desired outputs. More specifically, the Sugo eqs. 1-23 are all interrelated and, thus, any of the terms of the various equations can be solved for any term, e.g. the vascular resistance R (see Sugo ¶ [0049]), based on any of the available inputs.

With regards to Claim 16, 
receiving a diastolic pressure and a systolic pressure associated with a patient (Step S17 Store PP value from pressure measurement, wherein pulse pressure PP “ means a difference between the systolic blood pressure and the diastolic blood pressure”; see Sugo FIG. 11 & ¶ [0048]); 
determining an estimate of a stroke volume associated with the patient (determining stroke volume SV, see Sugo eq. 13 in ¶ [0055]); 
determining an aortic compliance for the patient based on the diastolic pressure, the systolic pressure, and the stroke volume (see Sugo eq. 1 where C can be solved in terms of SV & PP, i.e. diastolic/systolic pressure, Sugo ¶ [0048]); and 
causing the cardiac output to be presented via a user interface to enable identification of a cardiovascular disease of the patient (the calculated cardiac output is indicated on display 41, see Sugo ¶ [0076] & FIGs. 7-8).
It appears that Sugo may be silent to causing the aortic compliance to be presented via a user interface. However, Sugo does teach of Sugo teaches of displaying the computed cardiac output as explained above; thus, one of ordinary skill in the art before the effective filing date of the claimed invention would understand that any calculated value, such as aortic compliance, can be displayed based on desired output. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugo to display aortic compliance. Doing so would amount to simple substitution of one known element for another to obtain predictable results such as substituting displaying cardiac output with displaying aortic compliance based on desired output.
It appears that modified Sugo may be silent to non-transitory computer readable medium storing instructions that, when executed by a processor of a computing device, cause the processor to perform a plurality of operations; and accessing an electronic medical record to retrieve medical records. However, Chaffin teaches of a system and method for evaluating, monitoring, diagnosing, and treating hypertensive disorders (see Chaffin ¶ [0025]). In particular, Chaffin teaches of non-transitory computer readable medium storing instructions that, when executed by a processor of a computing device, cause the processor to perform a plurality of operations (computer 113 storing a database and running relation data management software, see Chaffin ¶ [[0029]); and accessing an electronic medical record to retrieve medical records (collected patient medical data is stored and acquired from database 110, see Chaffin ¶ [0032]-[0033], various parameters include systolic/diastolic pressure, stroke volume, pre-ejection period, vascular resistance, cardiac output, etc.). 
Modified Sugo and Chaffin are both considered to be analogous to the claimed invention because they are in the same field of cardiovascular hemodynamics. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sugo to incorporate the teachings of Chaffin to provide a non-transitory computer readable medium storing instructions executed by a computing device & accessing an electronic medical record to retrieve medical records. Doing so would aid in “automatically determining the treatment for the patient” and “by storing the collected data and the patient information in the database, users such as researchers and the like can remotely retrieve at least portions of the collected data and the patient information for purposes of review and analysis. Analysis may include incorporating statistical software programs to evaluate at least portions of the collected data and the patient information,” (see Chaffin ¶ [0012]) such as Sugo’s method for calculating cardiac output.

With regards to Claim 17, it appears that modified Sugo may be silent to receiving one or more of an age, a height, a medical history, a weight, and a previous stroke volume measurement of the patient; and determining the estimate of the stroke volume based on the one or more of the age, the height, the medical history, the weight, and the previous stroke volume measurement of the patient.
However, Chaffin teaches of a system and method for evaluating, monitoring, diagnosing, and treating hypertensive disorders (see Chaffin ¶ [0025]). In particular, Chaffin teaches of obtaining one or more of an age, a height, a medical history, a weight, and a previous stroke volume measurement of the patient (“SV can be indexed to a patient's body size by dividing by Body Surface Area (BSA) to yield Stroke Index (SI),” i.e. the BSA must be a known medical history parameter; see Chaffin ¶ [0045]); and determining the estimate of the stroke volume based on the one or more of the age, the height, the medical history, the weight, and the previous stroke volume measurement of the patient (“SV can be indexed to a patient's body size by dividing by Body Surface Area (BSA) to yield Stroke Index (SI),” i.e. SV is determined based on BSA; see Chaffin ¶ [0045]).
Modified Sugo and Chaffin are both considered to be analogous to the claimed invention because they are in the same field of cardiovascular hemodynamics. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sugo to incorporate the teachings of Chaffin to provide a medical history and determining the estimate of the stroke volume based on said medical history. Doing so would aid in “automatically determining the treatment for the patient” and “by storing the collected data and the patient information in the database, users such as researchers and the like can remotely retrieve at least portions of the collected data and the patient information for purposes of review and analysis. Analysis may include incorporating statistical software programs to evaluate at least portions of the collected data and the patient information,” (see Chaffin ¶ [0012]) such as Sugo’s method for calculating cardiac output.

With regards to Claim 18, wherein the aortic compliance (see Sugo eq. 1 where C can be solved in terms of SV & PP, i.e. diastolic/systolic pressure, Sugo ¶ [0048]) is determined based on the following equation:

    PNG
    media_image7.png
    122
    367
    media_image7.png
    Greyscale

where Pd is the diastolic pressure, P is the systolic pressure, and ΔV is the stroke volume.
It appears that Sugo may be silent to the specific formulation for aortic compliance as recited in Claim 18; however, Sugo does teach of various mathematical relationships (Sugo eqs. 1-23) that relate aortic compliance (C) (see Sugo eqs. 1-5 in ¶ [0048]-[0049]) to diastolic/systolic pressure (PP being the difference between “the systolic blood pressure and the diastolic blood pressure”; see Sugo FIG. 11 & ¶ [0048]) and stroke volume (stroke volume (SV), see Sugo eqs. 1, 3, 7, 14-16), (see Sugo eqs. 1-5 in ¶ [0048]-[0049]). Thus, one of ordinary skill before the effective filing date of the claimed invention could solve for aortic compliance C in terms of diastolic pressure, the systolic pressure, and the stroke volume based on the mathematic relationships presented in eqs. 1-23 as taught by Sugo.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugo to solve for aortic compliance as taught by Sugo to provide an aortic compliance for the patient based on the diastolic pressure, the systolic pressure, and the stroke volume. Doing so would amount to routine optimization of the formulation based on available inputs and desired outputs. More specifically, the Sugo eqs. 1-23 are all interrelated and, thus, any of the terms of the various equations can be solved for any term, e.g. the aortic compliance C, based on any of the available inputs, e.g. PP (systolic/diastolic pressure), and SV. In other words, one of ordinary skill in the art at the time of the invention can determine aortic compliance via routine optimization of the Sugo teachings by merely solving for aortic compliance C in eq. 1. 

With regards to Claim 19, further comprising: 
receiving a heartbeat period associated with the patient (obtain heart rate HR, see Sugo FIG. 11); 
determining a peripheral resistance (vascular resistance R, see Sugo ¶ [0049]; it should be appreciated that vascular resistance and peripheral resistance are the same values) for the patient 
causing the cardiac output to be presented via the user interface.
It appears that Sugo may be silent to determining peripheral resistance based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period; & causing the peripheral resistance to be presented via the user interface. However, Sugo does teach of calculating Qs and Qd (systemic flow & pulmonary flow, respectively) by “dividing the systolic and diastolic arterial pressures V by the vascular resistance R and then multiplying by the systolic duration Ts and the diastolic duration Td, respectively,” (see Sugo ¶ [0049]).  Thus, one of ordinary skill before the effective filing date of the claimed invention could solve for peripheral resistance (vascular resistance R as taught by Sugo) in terms of diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period based on the mathematic relationships presented in eqs. 1-23 taught by Sugo. Furthermore, Furthermore, Sugo teaches of displaying the computed cardiac output as explained above; thus, one of ordinary skill in the art before the effective filing date of the claimed invention would understand that any calculated value, such as aortic compliance, can be displayed based on desired output. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugo to solve for peripheral resistance as taught by Sugo based on the diastolic pressure, the systolic pressure, the heartbeat period, the stroke volume, and the ejection period & & displaying said peripheral resistance. Doing so would amount to routine optimization of the formulation based on available inputs and desired outputs; and would amount to simple substitution of one known element for another to obtain predictable results such as substituting displaying cardiac output with displaying peripheral resistance based on desired output. More specifically, the Sugo eqs. 1-23 are all interrelated and, thus, any of the terms of the various equations can be solved for any term, e.g. the vascular resistance R (see Sugo ¶ [0049]), based on any of the available inputs.


With regards to Claim 20, wherein the peripheral resistance (vascular resistance R, see Sugo ¶ [0049]; it should be appreciated that vascular resistance and peripheral resistance are the same values) is determined based on the following equation:

    PNG
    media_image8.png
    127
    298
    media_image8.png
    Greyscale

where P is the diastolic pressure, P is the systolic pressure, T is the heartbeat period, and ΔV is the stroke volume.
It appears that Sugo may be silent to the specific formulation for peripheral resistance as recited in Claim 11; however, however, Sugo does teach of calculating Qs and Qd (systemic flow & pulmonary flow, respectively) by “dividing the systolic and diastolic arterial pressures V by the vascular resistance R and then multiplying by the systolic duration Ts and the diastolic duration Td, respectively.” Thus, one of ordinary skill before the effective filing date of the claimed invention could solve for peripheral resistance (vascular resistance as taught by Sugo) in terms of diastolic pressure, the systolic pressure, the heartbeat period, and the stroke volume based on the mathematic relationships presented in eqs. 1-23 taught by Sugo .
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugo to solve for peripheral resistance as taught by Sugo to provide a formulation based on the diastolic pressure Pd, the systolic pressure Ps, the heartbeat period T, and the stroke volume ΔV as shown above. Doing so would amount would amount to routine optimization of the formulation based on available inputs and desired outputs. More specifically, the Sugo eqs. 1-23 are all interrelated and, thus, any of the terms of the various equations can be solved for any term, e.g. the vascular resistance R (see Sugo ¶ [0049]), based on any of the available inputs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Campbell (US-6485431-B1) – method and apparatus to determine cardiac output and display other parameters; and
- Parlikar et al. (US PGPUB 20080294057) - methods and systems for estimating cardiac ejection fraction, cardiac contractility, and ventricular end-diastolic volume on a beat-by-beat basis include observing arterial blood pressure waveforms to determine ventricular compliances for a pressure-volume loop in the ventricle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.J./Examiner, Art Unit 3793                                                                                                                                                                                                        
	
/YI-SHAN YANG/Acting SPE, Art Unit 3793